Per Curiam.
This appeal is from the grant of a writ of mandamus which required defendant to set the time and place for a special township meeting to review certain actions taken at the 1970 annual township meeting. While this appeal was pending, the 1971 annual township meeting was held April 3, 1971. We consider the issues raised on appeal to be either academic or moot and the need for a special township meeting to review action of the 1970 annual meeting no longer exists.
The appeal and this action are dismissed but without costs.